—Judgment, Supreme Court, New York County (Clifford Scott, J., at hearing and sentence; Peter McQuillan, J., at plea), rendered March *26612, 1992, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felon, to an indeterminate term of 2 Vi to 5 years, unanimously affirmed.
By pleading guilty, defendant forfeited his right to seek reversal of his conviction on the ground of the inadmissibility of the identification testimony because the prosecution failed to timely provide the required notice of photo array identification (see, People v Taylor, 65 NY2d 1, 3). Concur—Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.